DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4 December 2020, 25 March 2021, and 3 November 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bi et al., USPN 2015/0236851.
With regard to claims 21 and 31, Bi discloses a key update method (0002, 0007), applied to a communications system (0002), wherein the communications system includes a core network device (0023, 0315), there are a first connection corresponding to a first access technology (0178, 0339) and a second connection corresponding to a second access technology (0193, 0341) between the core network device and a terminal (0191-0193, 0240, 0325), the first connection and the second connection share a first key (CA public key), and the first key has a first key identifier that identifies the first key (0021), and the method includes updating, by the core network device, the first key to obtain an updated key for the first connection (0179) and obtaining a second key identifier (updated key ID, 0184), wherein the second key identifier identifies the updated key (0184), in response to determining that the second connection is in a connected state, retaining, by the core network device, the first key for the second connection and the first key identifier (not contain update instruction, 0185, 0327), and keeping, by the core network device before updating the first key for the second connection, using the first key for the second connection when the core network device communicates with the terminal through the second connection (0185, 0327).
With regard to claims 22 and 32, Bi discloses the method of claim 21, as outlined above, and further discloses sending, by the core network device, a first non-access stratum (NAS) security mode command (SMC) message to the terminal through the first connection (0258, 0267, 0359, 0377), and wherein the first NAS SMC message includes the second key identifier (0359), and receiving, by the core network device, a first NAS security mode completion (SMP) message from the terminal through the first connection (0261-0266), wherein integrity protection is performed on the first NAS SMP message based on the updated key (0360-0361).
With regard to claims 23 and 33, Bi discloses the method of claim 21, as outlined above, and further discloses updating, by the core network device, the first key for the second connection using the updated key (0193), and after updating the first key for the second connection (0187), using, by the core network device, the updated key for the second connection when the core network device communicates with the terminal through the second connection (0193).
With regard to claims 24, 28, 30, 34, 38, and 40, Bi discloses the method of claim 21, as outlined above, and further discloses sending, by the core network device, a second NAS SMC message to the terminal through the second connection (future updates, 0004), wherein the second NAS SMC message includes the second key identifier (0359), and receiving, by the core network device, a second NAS SMP message from the terminal through the second connection (0261-0266), wherein integrity protection is performed on the second NAS SMP message based on the updated key (0360-0361).
With regard to claims 25, 29, 35, and 39, Bi discloses the method of claim 21, as outlined above, and further discloses after the updating the first key for the second connection, deleting, by the core network device, the first key and the first key identifier (0230). 
With regard to claims 26 and 36, Bi discloses the method of claim 21, as outlined above, and further discloses before updating the first key to obtain the updated key for the first connection, determining, by the core network device according to configuration information of an operator that the terminal needs to be re-authenticated (0006).
With regard to claims 27 and 37, Bi discloses the method of claim 21, as outlined above, and further discloses determining, by the core network device, a state of the second connection (0193).
References Cited
Chen et al., USPN 2017/0331625, is cited as disclosing a core network updating keys (0065), but does not specifically disclose all the limitations of the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434